NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   ALLYN MOGIL,
                     Petitioner

                           v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                      2018-1673
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0714-18-0060-I-1.
                ______________________

                 Decided: May 1, 2019
                ______________________

   MICHAEL AJIAWUNG FONDUNGALLAH, Fondungallah &
Kigham, LLC, Saint Paul, MN, for petitioner.

    JESSICA COLE, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent. Also represented by JOSEPH H. HUNT,
CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN, JR.
                 ______________________

    Before LOURIE, MOORE, and CHEN, Circuit Judges.
2                                                MOGIL v. DVA




PER CURIAM.
    Allyn Mogil appeals from a decision of the Merit Sys-
tems Protection Board upholding his removal from the De-
partment of Veterans Affairs (“VA”). For the following
reasons, we affirm.
                       BACKGROUND
    Mr. Mogil served as an engineering technician at the
VA Medical Center in Minneapolis, Minnesota from 2008
to 2017. In this role, he was responsible for development,
design, and implementation of VA engineering and mainte-
nance projects, including new construction, renovation,
and equipment replacement and service. Around Novem-
ber 2016, he began sharing an office with Tony Horacek.
Their office had three light fixtures controlled by two
switches. They had an ongoing dispute over whether the
lights should remain on or off in their office. Mr. Mogil re-
quested that all the lights remain on, but Mr. Horacek
wanted one or two of the light fixtures off because the lights
caused a glare on his computer screen and were uncomfort-
able on his eyes. Mr. Mogil’s manager, Catherine Joyce,
twice offered for him to move to a cubicle in an adjoining
room, but he declined. The two initially agreed that
Mr. Horacek could adjust the lights when Mr. Mogil was
not in the office.
     Around June 2017, Mr. Mogil indicated to Mr. Horacek
that he wanted all three lights on all the time, even when
he left the office. On separate occasions, Mr. Mogil placed
painter’s tape over the light switch and welded a metal
plate over the light switch to try to make sure the lights
stayed on, but each time Mr. Horacek removed these items
and turned the lights off when Mr. Mogil left the office.
Mr. Mogil asked his supervisor multiple times to intervene,
and his supervisor eventually told them to leave the lights
on and get along. J.A. 150–51. The day after, Mr. Mogil
left the office, and when he returned he discovered that
Mr. Horacek had turned the lights off. He “snapped,”
MOGIL v. DVA                                                3



retrieved a hammer from the facility’s electrical shop, and
smashed the light switch with the hammer, which perma-
nently disabled the lighting in his office and disrupted the
lighting in nearby rooms. J.A. 151, 253.
    Steve Challeen, Mr. Mogil’s second-level supervisor,
proposed removing him pursuant to 38 U.S.C. § 714 for
damaging government property. Mr. Mogil provided writ-
ten and oral responses to Patrick Kelley, the Medical Di-
rector of the Medical Center and deciding official, noting
the steps he took to resolve the situation prior to destroying
the light switch. He also stated that he regretted his ac-
tions and apologized. The VA removed him for damaging
government property.
    Mr. Mogil appealed his removal to the Board. The ad-
ministrative judge (“AJ”) issued an initial decision affirm-
ing his removal. That decision became the final decision of
the Board pursuant to 5 C.F.R. § 1201.113, and Mr. Mogil
timely petitioned this court for review. We have jurisdic-
tion pursuant to 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C.
§ 1295(a)(9).
                        DISCUSSION
     We must “review the record and hold unlawful and set
aside any agency action, finding, or conclusion found to be
(A) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (B) obtained without pro-
cedures required by law, rule, or regulation having been
followed; or (C) unsupported by substantial evidence.” 38
U.S.C § 714(d)(5)(B); id. § 7462(f)(2).
    Prior to the VA Accountability and Whistleblower Pro-
tection Act of 2017 (the “Act”), employees of the VA were
removed for misconduct pursuant to the procedures speci-
fied in Chapter 75 of Title 5, which applies to federal em-
ployees generally. This appeal raises questions about how
the Act impacts such removals, specifically with regard to
4                                               MOGIL v. DVA




whether the Board may review the reasonableness of the
penalty.
    In general, federal employees can be removed for mis-
conduct “only for such cause as will promote the efficiency
of the service.” 5 U.S.C. §§ 7512–13(a). On appeal to the
Board, the agency’s “decision” is sustained if “supported by
a preponderance of the evidence.” Id. § 7701(c)(1)(B). The
Board has held that this standard applies to the agency’s
burden in proving the misconduct and the agency’s decision
to impose the particular penalty, to the extent that decision
rests upon considerations of fact. Douglas v. Veterans Af-
fairs, 5 M.S.P.R. 280, 296–97 (1981). In Douglas, the Board
also held that “the appropriateness of a penalty, while de-
pending upon resolution of questions of fact” also involves
“the application of administrative judgment and discre-
tion.” Id. at 297. The Board laid out factors for the agency
to consider in determining the appropriateness of a pen-
alty. Id. at 305–06. While it is “the agency’s exclusive do-
main in disciplining its employees,” Lachance v. Devall,
178 F.3d 1246, 1258 (Fed. Cir. 1999), the Board has “the
authority to review the agency’s penalty determination us-
ing the [Douglas] factors,” Archuleta v. Hopper, 786 F.3d
1340, 1352 (Fed. Cir. 2015); see also Douglas, 5 M.S.P.R. at
306 (holding that the Board reviews whether the agency
“conscientiously consider[ed] the relevant factors” and
“str[uck] a responsible balance within tolerable limits of
reasonableness”). The Board must sustain the agency’s re-
moval decision if it determines the agency proved by pre-
ponderant evidence that the charged conduct occurred,
there is a nexus between that conduct and the efficiency of
the service, and removal was reasonable in light of the rel-
evant Douglas factors. Malloy v. U.S. Postal Serv., 578
F.3d 1351, 1356 (Fed. Cir. 2009).
    When reviewing a removal decision pursuant to Chap-
ter 75 of Title 5, the Board has the authority to mitigate
the selected penalty if it determines that the penalty is un-
reasonable. Lachance, 178 F.3d at 1260. If the Board
MOGIL v. DVA                                                5



sustains all of the agency’s charges, it may mitigate to the
“maximum reasonable penalty” when it finds the selected
penalty too severe. Id. If it sustains fewer than all of the
charges, it may mitigate to the “maximum reasonable pen-
alty” as long as the agency has not indicated that it desires
a lesser penalty. Id.
    The Act made several changes regarding actions
against VA employees, including giving the VA Secretary
more discretion to remove an employee, heightening the
deference the Board gives to the removal decision, and re-
moving the Board’s ability to mitigate the penalty imposed
when the decision is supported by substantial evidence. 38
U.S.C. § 714. The Secretary may remove a VA employee “if
the Secretary determines the performance or misconduct of
the [employee] warrants such removal . . . .”              Id.
§ 714(a)(1). On appeal to the Board, if the “decision” is sup-
ported by substantial evidence, “the administrative judge
shall uphold” the removal decision and “shall not mitigate
the penalty prescribed by the Secretary.”                  Id.
§ 714(d)(2)(A)–(B). The parties dispute the effect these
changes have on the Board’s ability to review a penalty’s
reasonableness.
    The VA’s removal decision states that a Douglas factor
analysis was not required and § 714 only requires that sub-
stantial evidence show that the misconduct occurred. The
Board likewise held that because § 714(d)(2)(B) eliminated
the Board’s ability to mitigate the penalty, “the reasonable-
ness of the agency’s imposed penalty, along with a consid-
eration of mitigating and aggravating factors under
Douglas . . . is immaterial.” J.A. 10. It concluded that be-
cause substantial evidence supports the misconduct
charge, “the agency’s removal penalty must be affirmed.”
J.A. 16 (citing 38 U.S.C. § 714(d)(2)(B)).
    Mr. Mogil acknowledges that § 714(d)(2)(B) eliminated
the Board’s ability to mitigate the penalty if the decision is
supported by substantial evidence. He argues, however,
6                                               MOGIL v. DVA




that § 714(d)(2)(A)’s requirement that the Board determine
whether “the decision of the Secretary to remove . . . an em-
ployee under subsection (a) is supported by substantial ev-
idence,” includes whether substantial evidence supports
the reasonableness of the penalty. He argues the fact that
the Board can no longer mitigate the penalty does not ex-
cuse the agency from considering the Douglas factors be-
fore arriving at a decision.
    The VA disagrees, emphasizing that the Act was in-
tended to make it quicker and easier to remove VA employ-
ees. Under the VA’s interpretation, the Board can only
review whether substantial evidence supports the VA’s
finding that the misconduct occurred. The VA argues that
because the Board can no longer mitigate the penalty and
§ 714 eliminated the efficiency-of-the-service requirement,
the Board no longer reviews whether a penalty is reasona-
ble and a Douglas factor analysis is irrelevant. It argues
that requiring a Douglas factor analysis before removing
an employee would undermine the purpose of § 714, which
was to simplify and expedite the removal process.
    The VA views § 714 as giving the Secretary essentially
unfettered discretion to remove an employee for any rea-
son, no matter how minor, provided substantial evidence
shows that the employee committed the charged miscon-
duct. If, for example, an employee was caught improperly
using a paper clip purchased by the government for per-
sonal use, the Secretary could determine that conduct war-
rants removal, even if the employee up to that point
received perfect evaluations and had a spotless disciplinary
record. Under the VA’s interpretation, the Board would
have no authority to hold this penalty unreasonable and
remand to the VA for a new penalty assessment. Such an
interpretation would be a dramatic shift in how the Board
reviews adverse actions against other federal employees
and does not necessarily flow from the elimination of the
Board’s ability to mitigate a penalty. As to employees hired
prior to the Act, the VA’s interpretation also raises
MOGIL v. DVA                                               7



potential constitutional concerns with regard to the Tak-
ings Clause and Due Process Clause. See Stone v. Fed. De-
posit Ins. Corp., 179 F.3d 1368, 1375 (Fed. Cir. 1999)
(holding that § 7513(a) created a property interest in con-
tinued employment “unless the agency could show [the em-
ployee] needed to be removed for cause or unacceptable
performance”). We need not consider, however, whether
the VA’s interpretation is proper here because any error in
interpreting § 714 was harmless.
    There is no dispute that Mr. Mogil intentionally de-
stroyed government property. He only argues on appeal
that removal was unreasonable. Assuming, without decid-
ing, that we may review the VA’s penalty selection as we
can the penalties imposed on federal employees generally,
our review “is highly deferential,” and penalties are consid-
ered reasonable unless “grossly disproportionate to the of-
fense charged.” Farrell, 314 F.3d at 594 (internal quotation
marks omitted); see also Webster v. Dep’t of Army, 911 F.2d
679, 686 (Fed. Cir. 1990).
    The removal decision adequately explains the VA’s de-
termination that removal was appropriate. It states that
Mr. Mogil’s position “carries great responsibility” and en-
trusts him “to manage millions of dollars of allocated tax-
payer funds” and that his actions show he can no longer be
trusted to carry out his responsibilities professionally.
J.A. 183. It states that destroying government property in
response to an officemate turning the lights off “is never an
acceptable response to an interpersonal disagreement.”
J.A. 183. It states that the VA considered the fact that he
was seeing a counselor and that he apologized and ex-
pressed remorse, but nonetheless found that removal was
reasonable and warranted given the nature of the actions.
    While the Board states that “the reasonableness of the
agency’s imposed penalty, along with a consideration of
mitigating and aggravating factors” is “immaterial,” it
nonetheless considered such evidence in upholding the
8                                               MOGIL v. DVA




removal decision. J.A. 10. It addresses his supervisor
Ms. Joyce’s testimony that she was not informed of the dis-
pute and that she lost confidence in Mr. Mogil’s ability to
continue his job after his actions. J.A. 13. It found the de-
ciding official credibly testified that he considered the en-
tire evidentiary file and mitigating factors before selecting
the penalty of removal. J.A. 14–15. It also noted that
“[t]he table of penalties includes the discipline of removal
for a first offense of intentional damage to government
property.” J.A. 15.
    Mr. Mogil argues that the agency should have been re-
quired to perform a full analysis under the Douglas factors.
But he fails to show how such an analysis would have
changed the outcome. He argues only that the VA failed to
consider the actions he took to resolve the dispute over the
lights prior to destroying the light switch and the remorse
he felt after doing so. He also blames his actions on a fail-
ure of his supervisor to take action. He argues that because
the deciding official was not presented with these facts in
the letter of proposed removal, the Board should have re-
assessed his removal in light of the correct facts.
    The removal decision contradicts his contentions. The
decision notes Mr. Mogil’s oral and written replies includ-
ing that he asked Mr. Horacek several times to keep the
lights on, that he spoke to his acting supervisor about the
issue, and that he attempted to ensure the lights would re-
main on by putting tape over the switch and welding a
metal plate over the switch. J.A. 182. It states that this
information was “carefully considered” prior to determin-
ing that removal was reasonable and warranted. J.A. 182–
83. And as the Board noted, the deciding official testified
to the Board that he considered mitigation evidence before
deciding that removal was appropriate. J.A. 130–31.
    As we have previously noted, “neither statute nor reg-
ulation requires an agency to demonstrate that it consid-
ered all mitigating factors,” and “[w]hether the guidelines
MOGIL v. DVA                                               9



established in Douglas were followed is but one factor to be
noticed in our review.” Nagel v. Dep’t of Health and Human
Servs., 707 F.2d 1384, 1386–87 (Fed. Cir. 1983). We held
in Nagel that under the same standard of review it was not
reversible error for the Board to discuss “only those factors
listed in the Douglas case it deemed relevant.” Id. On ap-
peal, Mr. Mogil has not pointed us to any Douglas factor
that the agency did not consider and that would have been
relevant in selecting a penalty.
    Given that Mr. Mogil acknowledges he intentionally
destroyed government property and the agency’s consider-
ation of the relevant evidence before determining that re-
moval was appropriate, we do not think the agency action
here was arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law. We leave for another
day the statutory interpretation issue with constitutional
implications.
                       CONCLUSION
    We have considered Mr. Mogil’s other arguments and
find them unpersuasive. For the foregoing reasons, we af-
firm.
                       AFFIRMED
                           COSTS
    No costs.